Citation Nr: 0004271	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective dated earlier than July 21, 
1997, for the assignment of a 10 percent disability rating 
for service-connected eczema of the hands.

2.  Entitlement to an increased disability rating for 
service-connected eczema of the hands, currently evaluated as 
10 percent disabling, to include the issue of entitlement to 
an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and March 1998 rating 
decisions.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denied entitlement to a 
compensable disability rating for service-connected eczema of 
the hands in May 1997.  The case was thereafter transferred 
to the RO in Buffalo, New York, which in March 1998, assigned 
a 10 percent disability rating for service-connected eczema 
of the hands, effective from July 21, 1997.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claims has been obtained.

2.  In July 1959, the RO awarded service connection for 
neurodermatitis of the left hand, effective from May 29, 
1959.

3.  An informal claim for an increased (compensable) 
disability rating for service-connected eczema of the hands 
was received at the RO on July 20, 1992. 

4.  In March 1998, the RO granted a 10 percent disability 
rating for service-connected eczema of the hands, effective 
from July 21, 1997.

5.  A November 4, 1991, VA treatment record, when viewed in 
context of all the evidence of record,  shows that the 
service-connected eczema of the hands resulted in itching 
involving an exposed surface.

6.  The veteran's service-connected eczema of the hands is 
currently manifested by no active lesions, with no evidence 
of exudation, constant itching, extensive lesions or marked 
disfigurement.

7.  The veteran's service-connected eczema of the hands does 
not present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999). 

2.  An effective date of November 4, 1991, for a 10 percent 
rating for service-connected eczema of the hands is warranted 
in this case.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(1), (2) (1999).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected eczema of the hands have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.20, 4.118, Diagnostic Code 7806 (1999). 

4.  Referral for consideration of an extra-schedular rating 
for service-connected eczema of the hands is not warranted by 
the evidence in this case.  38 C.F.R. § 3.321(b)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran submitted a formal claim for service connection 
for a skin disorder of the hands, Veteran's Application for 
Compensation or Pension, to the RO in May 1959.  In July 
1959, the RO awarded service connection for neurodermatitis 
of the left hand, effective from May 29, 1959.  A 
noncompensable disability rating was assigned. 

In April 1969, the RO assigned a temporary total rating under 
paragraph 29 from February 24, to April 30, 1969.  A 10 
percent disability rating was assigned from May 1, 1969, 
forward.  At that time, the veteran's service-connected 
disability was recharacterized as eczema of the hands, also 
shown as neurodermatitis.  

The disability rating assigned for the veteran's skin 
condition was thereafter decreased to noncompensable by means 
of an April 1970 rating decision, effective from July 1, 
1970.  The veteran was advised of this decision and of his 
appellate rights by letter dated April 13, 1970.  He did not 
appeal.

Claims for an increased disability rating for service-
connected eczema of the hands were received at the RO on July 
20, 1992, and on June 14, 1995.  In July 1992, the veteran 
stated that his skin condition had gotten worse and prevented 
him from working as a cook.  He stated that he was only able 
to obtain low-paying, odd jobs.

In support of his claim, the veteran provided VA treatment 
records dated from 1982 to 1995.  These records showed 
treatment for exacerbations of a skin disorder, as well as 
for nonservice-connected conditions.

In June 1982, the veteran sought treatment for recurrent 
eczema on the groin, scrotum and hands/fingers.  The 
assessment was nummular eczema.  The veteran complained of a 
recurrent rash on his entire body, including his hands, worse 
for the past few weeks, in May 1983.  Eczematous patches were 
noted on the face, groin and extremities.  The assessment was 
recurrent eczematoid dermatitis.  The veteran again sought 
treatment for a rash that had persisted for three months in 
June 1983.  The examiner noted an alteration in comfort.  In 
July 1984, the veteran stated that he stopped working as a 
cook because he developed a skin rash, which rendered him 
unable to work. 

The veteran sought treatment for a flare up of dermatitis in 
July 1986, at which time he reported a rash on his hands, 
arms and feet for one month.  The eruptions had been 
recurrent for many years.  The assessment was nummular eczema 
and tinea pedis.  In June 1987, there were erythematous 
patches on the veteran's antecubital fossa, forearms and 
neck.  The assessment was eczema, and the veteran was 
prescribed ointment and lotion.  He had been on steroids in 
the past.  On examination in May 1988, the veteran was 
diagnosed as having a fungal infection of the feet.  There 
was scaling, erythema and vesiculation of the dorsum of the 
left foot with the third toenail dyskeratotic.   

The veteran was hospitalized from January 23, to February 12, 
1991, for a treatment of a substance abuse disorder.  On 
examination of the skin, only a scar of the left hip was 
noted.  However, a rash on the arms and legs was diagnosed at 
that time.  The veteran was later admitted to psychiatry for 
treatment of substance abuse on November 4, 1991.  He was 
instructed to apply hydrocortisone cream to his arms for a 
skin rash and Eucerin cream to dry areas.  He reported that 
he had been employed as a messenger and an ambulance driver.  
He had been an alcoholic and abusing crack for six years.  He 
saw his weakness as his irresponsibility in losing his job.  

The veteran was again hospitalized for detoxification in 
October 1994.  He developed a rash on both forearms at that 
time.  The rash came and went and was relieved by 
hydrocortisone cream.  The assessment was a skin rash of both 
upper extremities.  In October 1995, the veteran complained 
of a rash on his hands for many years.  On November 28, 1995, 
his treating physician stated that the veteran was seen for 
diagnosis and management of chronic eczema of both hands.  He 
was treated with hydrocortisone 10 percent cream and followed 
in the dermatology clinic.

The veteran was scheduled for VA examination in January 1997, 
but did not report.  In May 1997, the RO denied entitlement 
to a compensable disability rating for service-connected 
eczema of the hands.  The veteran was notified of the RO's 
decision and of his appellate rights by letter dated May 6, 
1997 (re-mailed to correct address on approximately May 21, 
1997).

In a written statement received at the RO on July 21, 1997, 
the veteran requested that he be rescheduled for VA 
examination, as he did not received notification of the 
January 1997 examination because he had moved.  

The veteran underwent VA skin examination in September 1997.  
He gave a history of a skin problem for many years.  He was 
unemployed and felt that he was no longer able to work as a 
cook because of this problem.  He described recurring areas 
of blistering with intense itching and desquamation of the 
skin.  Sometimes the areas just became very deeply pigmented 
and the skin became rough.  He found steroid creams to be 
helpful.  On physical examination, the examiner noted an area 
of increased pigmentation and roughness of the skin over the 
left, first metacarpophalangeal joint.  Both elbows were 
involved with apparent areas of desquamation of the skin and 
increased pigmentation.  The veteran reported itching in the 
intergluteal fold area although there was no rash present at 
that time as it had been treated with steroid cream.  
Likewise, the veteran reported itching of the neck and groin 
which appeared unremarkable.  The examiner's impression was 
eczema.

Additional VA treatment records were thereafter associated 
with the claims folder.  The veteran gave a history of a rash 
for many years in October 1997.  In December 1997, there were 
areas of hyperpigmented hypertrophic skin on the elbows and 
palms of the hands.  In December 1997, there were patches of 
hyperpigmented areas on the palms of the hands and some 
smaller areas of hyperpigmentation on the elbows and legs.  
There was one area on the palm of the right and [illegible] 
on the left that had some bleeding and some soreness.  The 
examiner diagnosed chronic dermatitis of the hands with areas 
of lichenification and a questionable small area of 
cellulitis on the right palm.  The veteran was prescribed 
medication and ointment.

In March 1998, the RO assigned a 10 percent disability rating 
for service-connected eczema of the hands, effective from 
July 21, 1997.  The veteran was notified of this decision and 
of his appellate rights by means of an April 13, 1998, 
letter.

VA treatment records dated in April 1998 revealed complaints 
of itching, burning and peeling of the elbows and hands, as 
well as itching of the legs and buttocks.  The veteran felt 
that the condition had worsened.  He had little or no relief 
with oral agents and topical creams.  He stated that the 
eruptions on his hands were the most troublesome, disabling 
him from performing activities of daily life.  The examiner 
noted patches of crusted, raised lesions on the palms with 
smaller areas of blister-like lesions on the fingers, 
bilaterally.  There were similar smaller areas on the legs.  
On the elbows, there were smooth patches of 
hyperpigmentation, bilaterally.  The examiner's assessment 
was psoriasis, pustule type with lichenification.  

In an April 1998 written statement, Ronald Sheill, M.D. 
reported that the veteran had a greater than 30 year history 
of painful and pruritic eruptions of the hands and feet.  The 
veteran had indicated that the rash had not responded well to 
treatment over the years.  He had used a variety of 
medications, including multiple topical creams and systemic 
steroids with only temporary benefit.  The veteran stated 
that when his hands were significantly flared, he was unable 
to perform activities of daily living without difficulty.

In April 1998, the veteran submitted a notice of disagreement 
with the May 1997 and March 1998 rating decisions to the RO, 
concerning the assignment of a 10 percent disability rating 
for his service-connected skin condition with an effective 
date of July 21, 1997.  He stated that despite medication, he 
experienced constant itching and extensive lesions on his 
hands that cracked and oozed.  It was extensive over the 
palms and on and between the fingers and thumbs.  The veteran 
stated that it was painful to use his hands.  He also had 
patches on his right leg, buttocks and both elbows.  He 
reported that he had continually pursued his claim since 
1992.  

A statement of the case addressing the above claims was 
issued on May 28, 1998.  The veteran submitted a timely 
substantive appeal on both claims to the RO on June 1, 1998.  
He expressed similar complaints.

Additional VA treatment records dated from 1994 to 1998 were 
thereafter associated with the claims folder, showing 
treatment/hospitalization primarily for psychiatric and 
substance abuse problems for which a Global Assessment of 
Functioning (GAF) scale score of 45 was assigned in December 
1995 and of 40 in May 1996.  In February 1998, the veteran's 
rash was limited to the palms.  In May 1998, he had some 
blisters and crusting lesions on the palms of the hands with 
some extension onto the dorsal aspect of the fingers.  There 
were also some lesions on the sole of the left foot.  In June 
1998, the veteran complained of recurring skin complaints, 
mainly on the hands and feet, currently with pustules and 
scaling lesions.  He was prescribed medication.  There was 
improvement by 50 percent on examination one week later.  The 
veteran was to continue with treatment.

The veteran was afforded a VA skin examination in September 
1998.  He reported that he was employed as a cook but was now 
disabled.  He stated that the area of his body most affected 
by his skin condition was his hands.  His hands became 
covered with fluid-filled papules which erupted and wept, 
causing pruritus, cracking, pain, scaling and exfoliation.  
He reported numerous skin infections treated with antibiotics 
with good results.  He used zinc oxide ointment and 
amcinonide .1% cream to control the eruptions, although it 
had not eradicated the skin condition.  The veteran stated 
that he had outbreaks on every part of his body.  On physical 
examination, the examiner noted no visible areas of active 
disease.  There were dark, pigmented, dry areas on the soles 
of the feet, ankles, palms of the hands, elbows, knees and 
mid-area of the back.  The examiner's assessment was eczema.



II.  Legal analysis

A.  Earlier effective date

The veteran disagrees with the effective date assigned for 
his 10 percent rating for service-connected eczema of the 
hands.  The Board concludes that under these circumstances 
the veteran's expression of disagreement with the assignment 
of an effective date by the RO establishes a well-grounded 
claim for an earlier effective date for the 10 percent 
rating.  Cf. Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(holding that when a claimant is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open); 
38 U.S.C.A. § 5107(a) (West 1991).  Upon a review of the 
records, the Board finds that sufficient evidence necessary 
for adjudication of this claim has been obtained.  Therefore, 
the duty to assist the veteran with respect to this 
particular claim, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (1999).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation".  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1999); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98 (Sept. 23, 1998).

Moreover, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
stated in Harper that the phrase "otherwise, date of receipt 
of claim" in the paragraph (2) of the regulation "refers to 
the situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase."  See Harper, 10 Vet. App. at 126; see 
also VAOPGCPREC 12-98 at 3.  Such an increase must still 
exist at the same level of severity presently, of course, 
because VA compensation is awarded for present or current 
levels of disability and not for disability that existed in 
the past but no longer exists currently.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.

With regard to determining the date of receipt of claim, the 
last final adjudication of the appropriate disability rating 
assigned for the veteran's service-connected eczema of the 
hands was the April 1970 rating decision.   38 U.S.C.A. 
§ 7105(c) (West 1991).  On July 20, 1992, and June 14, 1995, 
the veteran filed informal claims for an increased disability 
rating for service-connected eczema of the hands.  38 C.F.R. 
§ 3.155 (1999).  As he had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 in May 1959 
which was granted, he obtained the procedural benefit 
bestowed by 38 C.F.R. § 3.155(c), and was not again required 
to a formal claim as required by 38 C.F.R. § 3.155(a).  
Indeed, there is no application form required for an 
increased rating claim.    

As the case comes to the Board on appeal, a noncompensable 
rating was in effect from July 1970 and a 10 percent rating 
was in effect from July 21, 1997.  Therefore, the Board will 
examine all the relevant evidence of record to see whether it 
is "ascertainable" that a 10 percent rating was warranted 
within a year prior to receipt of claim for an increase on 
July 20, 1992.  See Hazan, 10 Vet. App. at 521 (holding that, 
at the time that new evidence was received which constituted 
a claim for an increase, the question before the Board was:  
On the basis of that evidence and all prior evidence, when 
was an increase in disability "ascertainable"?).  

The evidence must be viewed in the context of the criteria in 
the VA Schedule for Rating Disabilities for evaluating the 
degree of disability resulting from the service-connected 
eczema of the hands.  The criteria for rating the veteran's 
service-connected disability provide a 0 percent rating for 
eczema with slight, if any exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
rating is assigned for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
The next higher or 30 percent rating may be assigned with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  The highest or 50 percent rating may be 
assigned with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).

The first medical evidence dated in the one-year time frame 
preceding July 20, 1992, which showed that the 
service-connected eczema of the hands resulted in impairment 
warranting the assignment of a 10 percent disability rating 
under diagnostic code 7806 was the November 4, 1991, VA 
hospitalization report.  38 C.F.R. § 4.7 (1999).  That 
report, when viewed in the context of all the medical 
evidence, shows that the veteran continually sought treatment 
for a recurring symptomatic skin condition of the hands and 
was prescribed creams and medication for relief.  Thus, it 
can be inferred that his skin condition was manifested by 
exfoliation, exudation and/or itching involving an exposed 
surface, i.e., the hands.  The rash was present, as 
demonstrated by the previous VA outpatient records dated in 
1982, 1983, 1984, 1986, and 1987, and during VA 
hospitalizations from January 23, to February 12, 1991, and 
on November 4, 1991.  Although the veteran was told to apply 
hydrocortisone cream only to his arms on November 4, 1991, as 
opposed to his hands, he was also told to apply Eucerin cream 
to dry areas.  In resolving all reasonable doubt in favor of 
the veteran, the Board finds that his hands were likely 
symptomatic at that time, as they had consistently been in 
the past.  38 C.F.R. § 3.102 (1999).  

Therefore, it was factually ascertainable as of November 4, 
1991, that the veteran's service-connected eczema of the 
hands resulted in exfoliation, exudation and/or itching 
involving an exposed surface, warranting the assignment of a 
10 percent disability rating under diagnostic code 7806.  
This examination was conducted within one year prior to the 
receipt of the veteran's July 1992 claim for an increased 
disability rating, and is the only medical evidence dated 
within that time frame.  Accordingly, pursuant to the 
regulatory requirement for an effective date under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the 
Board finds that the veteran is entitled to a 10 percent 
disability rating as of November 4, 1991.



B.  Increased rating

1.  Schedular rating

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
eczema of the hands within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  

The veteran has been afforded VA examinations and his 
treatment records have been associated with the file.  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board concludes that the medical findings do not show 
symptoms of the severity and persistence such to provide a 
basis for the next higher rating of 30 percent under 
diagnostic code 7806.  Despite the veteran's complaints and 
evidence of recurring exacerbations of a skin condition, 
there were no findings of constant exudation or itching, 
extensive lesions, or marked disfigurement.  Findings of 
exudation and itching have certainly been documented in the 
veteran's medical records; however, these symptoms have not 
been shown to be constant.  

The veteran has offered inconsistent statements concerning 
the frequency of his symptoms.  For example, in October 1994 
he stated that his rash came and went and was relieved by 
hydrocortisone cream.  Similarly, in September 1997 he 
described recurring areas of blistering with intense itching 
and desquamation of the skin, for which he found steroid 
creams to be helpful.  However, in an April 1998 written 
statement he reported that despite medication, he experienced 
constant itching and extensive lesions on his hands that 
cracked and oozed.  In contradiction with his April 1998 
statement, in September 1998 he reported numerous skin 
infections treated with antibiotics with good results.  The 
veteran's September 1998 statement is found to be credible, 
as it was confirmed by the medical evidence which showed 
improvement in his skin condition after treatment with 
medication in June 1998.  Indeed, on VA examination in 
September 1998 there were no visible areas of active disease.  
Therefore, the evidence not support a finding of constant 
exudation or itching, extensive lesions, or marked 
disfigurement, and a 30 percent rating is not warranted.

The veteran's contentions on appeal have been accorded due 
and sympathetic consideration.  However, the Board finds the 
probative weight of the his statements about the extent and 
frequency of his subjective symptoms to be not credible when 
compared with the medical records of treatment.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Because constant or extensive symptoms were not demonstrated 
by the medical evidence, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased disability rating.  The service-connected eczema of 
the hands does not more nearly approximate the next higher or 
30 percent rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (1999). The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).  The 10 percent rating is the 
appropriate rating in this case.


2.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in a May 1998 statement of the case and 
November 1998 supplemental statement of the case.  Although 
the Board has no authority to grant an extraschedular rating 
in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
recent periods of hospitalization for his service-connected 
eczema of the hands.  He has been hospitalized for treatment 
of a substance abuse/psychiatric disorder during which time 
his eczema was only incidentally treated.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the 
service-connected eczema of the hands.  The veteran has 
several disabling conditions that apparently interfere with 
employment, including a substance abuse/psychiatric disorder, 
for which he was assigned a GAF scale score of 40 was 
assigned in May 1996.  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  While the veteran maintains that his 
skin disorder interferes with his employment as a cook, there 
is no medical opinion of record to this effect.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, he 
himself indicated that he saw his weakness as his 
irresponsibility in losing his job in 1991.  He is also 
apparently qualified to work in other areas, as he had 
previous employment as a messenger and ambulance driver. 
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  The disability 
is appropriately rated under the schedular criteria.



ORDER

Entitlement to an effective date of November 4, 1991, for a 
10 percent disability rating for service-connected eczema of 
the hands is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for service-connected eczema of the hands is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

